Citation Nr: 1338169	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  03-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  He died in January 2001. The appellant is his surviving spouse.

In December 2012, the Board addressed a claim of entitlement to a rating in excess of 20 percent for recurrent left shoulder dislocation, on an accrued benefits basis.  That issue came before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the December 2012 decision, the Board found that entitlement to a rating in excess of 20 percent for recurrent left shoulder dislocation, on an accrued benefits basis, was not warranted.  The Board additionally referred the issue of entitlement to TDIU, for accrued benefits purposes.

The appellant appealed the December 2012 Board decision to refer the issue of entitlement to TDIU, on an accrued benefits basis, to the Court of Appeals for Veterans Claims (Court).  In August 2013, a Joint Motion to Remand was issued, directing the Board to "modify" the December 2012 decision by remanding the claim for entitlement to TDIU, on an accrued benefits basis, instead of referring the issue.

Herein, the Board notes that the December 2012 denial of an increased rating in excess of 20 percent for recurrent left shoulder dislocation remains denied.  The Board will not readdress that issue as it was not addressed (vacated or remanded) by the Court via the August 2013 Joint Motion.  Therefore, in this decision, the Board will address the issue of entitlement to TDIU only, and the appellant should refer to the previously provided December 2012 decision for the determination of the left shoulder issue. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Recently changes in the law provide, in part, that if a claimant dies while a claim or appeal is pending: [A] living person who would be eligible to receive accrued benefits due to the claimant under [subsection (a) of the accrued benefits statute] may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C. § 5121A.  However, such substitution is only in the case of death of a claimant who dies on or after October 10, 2008.  As the Veteran's death was prior to 2008, this statutory provision is not applicable in the present case.

The law and regulation governing claims for accrued benefits state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560   (1996).

Although the appellant's claim for accrued benefits that is at issue in this appeal is separate from the claim the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the claim of the Veteran and, by statute, the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) ; see also Ralston v. West, 13 Vet. App. 108, 113 (1999).

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of an increased rating claim.  While the Veteran did not expressly request TDIU when he filed his claim for an increased rating, the records contains statements made by him indicate his belief that he was unable to work as a result of his left shoulder and neck disabilities.

At the time of the Veteran's death, he was service connected for depression (50 percent), recurrent left shoulder dislocations (20 percent), and degenerative arthritis of the cervical spine (10 percent).  He had a combined 60 percent rating from October 2, 2000.

Proper VCAA notice should be provided to the appellant.  As accrued benefits claims must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died, VA's duty to assist is limited to records that were constructively present at the time of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for her claim for accrued benefits.  The VCAA notice should advise the appellant of what evidence and information is necessary to substantiate her claim for TDIU for accrued benefits purposes.  

The appellant should be informed that no additional evidence received after the Veteran's death may be considered for accrued benefits claims-the exception being VA records which are considered to be constructively of record.  See 38 C.F.R. § 3.1000(a).  The appellant should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  After completion of the above and any additional development deemed necessary, the issue of entitlement to TDIU, for accrued benefits purposes must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


